Title: From Benjamin Franklin to Juliana Ritchie, 5 April 1780
From: Franklin, Benjamin
To: Ritchie, Juliana


Madam
Passy April 5th. 1780.
I have received the Letters you did me the honour of writing to me the 5th. and 29th. of last Month. I have never learnt any thing of Mr. Ritchie since I left America in 1776. The officers that left that Country last year are scarce any of them now at Paris, nor do I know where they are at present, but I will make what Enquiries I can, and if I learn any thing important for you to know, I shall communicate it to you, either at Cambray or in England, when I know your address. My family at Philadelphia which you so kindly enquire after, was well in september last. The communication between the two Countries is so interrupted and so many Letters are taken or sunk for fear of being taken, when the Vessels that have threw them are chased, often when they are chased by friends, that I do not wonder at your not hearing from Mr. Ritchie, who perhaps writes but seldom, being myself sometimes near a year without Letters from those who have written frequently.
With great Regard, I have the honour to be, Madam Your most obedient and most humble servant
Mrs. Ritchie.